      Case 2:19-cv-02147-JWL-JPO Document 12 Filed 04/10/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself
 and those similarly situated,
                                                              Case No. 2:19-cv-2147-JWL-JPO
                              Plaintiff,
                                                              Hon. John W. Lungstrum
 v.
                                                              Jury Trial Demanded
 CREDIT LAW CENTER, LLC a/k/a
 THOMAS ANDREW ADDLEMAN LLC,
 d/b/a CREDIT LAW CENTER, and
 THOMAS ADDLEMAN a/k/a TOM
 ADDLEMAN,

                              Defendants.

                  DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                     TO RESPOND TO PLAINTIFF’S COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and Local Rule 6.1, Defendants

Credit Law Center, LLC a/k/a Thomas Andrew Addleman, LLC, d/b/a Credit Law Center and

Thomas Addleman (together, “Defendants”) respectfully move this Court for a 35-day extension

of time through and including May 17, 2019, to answer or otherwise respond to the Complaint of

plaintiff Mark Ensminger (“Plaintiff”). In support of this motion, Defendants state as follows:

       1.      Plaintiff filed the above-captioned lawsuit in this Court on March 15, 2019.

       2.      Defendants were served with the Complaint on March 22, 2019, and their response

to the Complaint is currently due on April 12, 2019.

       3.      The undersigned counsel was recently retained to represent Defendants in this

matter. Given its recent retention, the undersigned respectfully requests an extension of time to

complete its investigation of the allegations in the Complaint and to prepare a response.

       4.      Defendants’ counsel conferred with Plaintiff’s counsel regarding this motion, but

the parties could not reach agreement with respect to Defendants’ requested extension of time.
      Case 2:19-cv-02147-JWL-JPO Document 12 Filed 04/10/19 Page 2 of 3




       5.      This is the first request for extension of time in this case, and it is made in good

faith and not for the purpose of delay.

       WHEREFORE, for the reasons set forth above, Defendants respectfully request a 35-day

extension of time, to and including May 17, 2019, to file their answer or other responsive pleading,

and for any further relief that is appropriate under the circumstances.

Dated: April 10, 2019                                 Respectfully submitted,

                                                      BEAVER LAW FIRM, LLC

                                                      /s/ Chad C. Beaver__________
                                                      Chad C. Beaver KS #21280
                                                      1600 Genessee Street, Suite 920
                                                      Kansas City, Missouri 64102
                                                      Telephone: (816) 875-6960
                                                      Facsimile: (816) 817-0540
                                                      Email: cbeaver@beaver-law.com

                                                      -And-

                                                      Timothy A. Hudson
                                                      pro hac vice motion pending
                                                      Jordan E. Wilkow
                                                      pro hac vice motion pending
                                                      TABET DIVITO & ROTHSTEIN LLC
                                                      209 S. LaSalle St., 7th Floor
                                                      Chicago, IL 60604
                                                      Tel: (312) 762-9450
                                                      Fax: (312) 762-9451
                                                      thudson@tdrlawfirm.com
                                                      jwilkow@tdrlawfirm.com
                                                      Attorneys for Defendants




                                                 2
      Case 2:19-cv-02147-JWL-JPO Document 12 Filed 04/10/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this 10th day of April, 2019, the
foregoing document was filed with the Clerk of the Court by using the CM/ECF system, which
sent notification of such filing to all counsel of record, and that it was further emailed to the
following counsel for Plaintiffs:

 Alan J. Stecklein                                 Amy L Wells
 Stecklein & Rapp Chartered                        Keogh Law, Ltd.
 748 Ann Avenue, Suite 101                         55 W. Monroe Street, Suite 3390
 Kansas City, KS 66101                             Chicago, IL 60603
 913-371-0727                                      312-726-1092
 aj@kcconsumerlawyer.com                           AWells@KeoghLaw.com

 Matthew S. Robertson                              Keith J. Keogh
 Stecklein & Rapp Chartered                        Keogh Law, Ltd.
 748 Ann Avenue, Suite 101                         55 W. Monroe Street, Suite 3390
 Kansas City, KS 66101                             Chicago, IL 60603
 913-371-0727                                      312-726-1092
 msr@kcconsumerlawyer.com                          keith@keoghlaw.com

 Michael H. Rapp
 Stecklein & Rapp Chartered
 748 Ann Avenue, Suite 101
 Kansas City, KS 66101
 913-371-0727
 mr@kcconsumerlawyer.com


                                                            /s/ Chad C. Beaver
                                                            Chad C. Beaver
                                                            Attorney for Defendants




                                               3
